FILED
                            NOT FOR PUBLICATION                                DEC 08 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JULIET M. EDWARDS,                               No. 13-56352

               Plaintiff - Appellant,            D.C. No. 2:12-cv-05875-SS

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                   Suzanne H. Segal, Magistrate Judge, Presiding

                           Submitted November 3, 2014**

Before:        LEAVY, GRABER, and W. FLETCHER, Circuit Judges.

       Juliet M. Edwards appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review the district court’s order de novo. Molina v. Astrue, 674 F.3d
1104, 1110 (9th Cir. 2012). We may set aside the denial of benefits only if it is not

supported by substantial evidence or rests on legal error. Id.

      Edwards first contends that, because a vocational expert testified that she

would be unable to perform her past relevant work or any other work if she needed

a cane to walk, the district court erred by not considering her use of a cane in

determining her residual functional capacity. Because Edwards failed to raise this

argument before the district court, this issue is waived. See Greger v. Barnhart,

464 F.3d 968, 973 (9th Cir. 2006).

      Edwards next contends that the administrative law judge (“ALJ”) erred by

finding that her statements concerning the intensity, persistence, and limiting

effects of her symptoms and her need for a cane were not credible. The ALJ

provided specific, clear and convincing reasons for rejecting Edwards’s testimony

concerning the debilitating effects of her pain and her need for a cane. First,

Edwards’s subjective complaints of pain were not supported by the medical

evidence. See Chaudhry v. Astrue, 688 F.3d 661, 670-71 (9th Cir. 2012) (holding

that the ALJ properly relied on medical evidence undermining the claimant’s

subjective assessment of limitations). Medical treatment records following

Edwards’s injury indicate that she reported only mild tenderness in her mid-lumbar


                                          2                                       13-56352
spine and was prescribed a non-narcotic pain reliever and physical therapy, which

she later reported resolved her symptoms. She was found to have no permanent

disability and was released back to work with no restrictions.

      In addition to considering medical evidence to assess Edwards’s credibility,

the ALJ properly took into account that Edwards stopped working due to a felony

conviction, not because of debilitating back pain. See Bruton v. Massanari, 268
F.3d 824, 828 (9th Cir. 2001) (relying on the claimant’s layoff as a permissible

ground for disbelieving complaints of severe pain).

      Finally, in assessing Edwards’s credibility regarding her pain and need for a

cane, the ALJ properly considered that Edwards received only conservative

treatment. See Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (stating that

evidence of conservative treatment permits the ALJ to discount the claimant’s

testimony regarding the severity of an impairment).

      Accordingly, substantial evidence supports the ALJ’s determination that

Edwards had the residual functional capacity to perform her past relevant work and

therefore was not disabled.

      AFFIRMED.




                                         3                                   13-56352